Appeal from a judgment of the Supreme Court (Breslin, J.), entered January 30, 2013 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of violent conduct, interference with employees, refusing a direct order and movement violations. Supreme Court dismissed the petition, prompting this appeal. The Attorney General has informed this Court that, during the pendency of this appeal, the determination was administratively reversed and records containing references to the superintendent’s hearing were to be expunged. Accordingly, petitioner has received all of the relief to which he is entitled and this appeal has been rendered moot (see Matter of Sowell v Fischer, 108 AD3d 962, 963 [2013], appeal dismissed 22 NY3d 913 [2013], lv denied 22 NY3d 855 [2013]; Matter of Townes v Fischer, 98 AD3d 760, 761 [2012]).
Lahtinen, J.E, Stein, McCarthy and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.